Case 0:19-cv-62813-AHS Document 8 Entered on FLSD Docket 12/11/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  Case: 0:19-cv-62813-RNS

 JANET SERA

        Plaintiff,


 v.

 ANDRUE, PALMA, LAVIN & SOLIS, PLLC

       Defendant.
 ___________________________________/

                               Notice of Pendency of Other Actions

        In accordance with Local Rule, Defendant ANDREU, PALMA, LAVIN & SOLIS,

 PLLC (“Defendant”) hereby certify that the instant action:


 ___    IS             related to pending or closed civil criminal case(s) previously filed in this
                       Court, or any other Federal or State court, or administrative agency as
                       indicated below:


 _X_    IS NOT       related to any pending or closed civil or criminal case filed with this Court, or
                     any other Federal or State Court, or administrative agency.


        I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
 each party no later than fourteen days after appearance of the party.

 Dated: December 11, 2019
Case 0:19-cv-62813-AHS Document 8 Entered on FLSD Docket 12/11/2019 Page 2 of 2



                                    Respectfully submitted,

                                    /s/ Dale T. Golden
                                    Dale T. Golden, Esq.
                                    FBN: 0094080
                                    /s/ Charles J. McHale
                                    Charles J. McHale, Esq.
                                    FBN: 0026555
                                    GOLDEN SCAZ GAGAIN, PLLC
                                    201 North Armenia Avenue
                                    Tampa, Florida 33609-2303
                                    Phone: (813) 251-5500
                                    Direct: (813) 251-3632
                                    Fax: (813) 251-3675
                                    dgolden@gsgfirm.com
                                    cmchale@gsgfirm.com
